DEFINITIONS AND GENERAL PROVISIONS
Where a private not for profit hospital is created for the purpose of leasing public property for public use, it would be "administering public property" within the meaning of 25 O.S. 304 [25-304] (1977), and would be a "public body" subject to the Open Meeting Act, regardless of whether such lease is obtained from a county directly or from a public trust having as its beneficiary the county. The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. Is a private, not for profit hospital which leases a county hospital building from the county for a fixed term of years at a fixed rent "administering public property" in such a way as to be included in the definition of "public body" as used in the Oklahoma Open Meeting Act, and therefore, required to comply with the provisions of such Act.  2. Is a private, not for profit hospital which has leased property from a public trust created under the authority of and pursuant to the provisions of 60 O.S. 176-180.3 [60-176-180.3] (1971), inclusive, as amended, the beneficiary of which is a county of the State of Oklahoma, a "public body" as defined in Section 304 of the Act, and therefore, required to comply with the provisions of such Act.  In 1971, a similar question was asked, and Attorney General Opinion No. 71-245, 4 Okl.Op.A.G. 204, held that private non-profit corporations created for the purpose of leasing public lands or property for public use were subject to the previous Open Meeting Law (25 O.S. 201 [25-201] (1971)). The enactment of the new law, the Oklahoma Open Meeting Act (25 O.S. 301-314 [25-301-314] (1977)), would not appear to alter this previous construction, nor would it appear to make any difference if the lease is obtained from a public trust having the county as its beneficiary instead of from the Board of County Commissioners directly.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Where a private not for profit hospital is created for the purpose of leasing public property for public use, it would be "administering public property" within the meaning of 25 O.S. 304 [25-304] (1977), and would be a "public body" subject to the Open Meeting Act, regardless of whether such lease is obtained from a county directly or from a public trust having as its beneficiary the county.  (GERALD E. WEIS)